     Case 5:18-cv-03092-JWB-KGG Document 201 Filed 12/23/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

BRIAN MICHAEL WATERMAN,                       )
                                              )
                          Plaintiff,          )
                                              )
      vs.                                     )      Case No. 18-3092-JWB-KGG
                                              )
DAVID GROVES, et al.,                         )
                                              )
                          Defendants.         )
                                              )

             MEMORANDUM & ORDER GRANTING IN PART
                     MOTION TO COMPEL

      Plaintiff filed two pro se cases in 2018, which were eventually consolidated

for judicial efficiency. The Complaints are brought pursuant to Title 42 of the

United States Code § 1983 and allege various constitutional violations by

individuals connected with the Cherokee County Jail, where Plaintiff has been

confined pending a criminal trial.

      This Order addresses Plaintiff’s most recent Motion to Compel (Doc. 196).

The motion requests two menus, one for 2018 and the one Plaintiff is currently on.

Plaintiff contends that he has yet to receive the menus as a result of the interference

of Defendants Tippie and Davis. (Doc. 196.)




                                          1
     Case 5:18-cv-03092-JWB-KGG Document 201 Filed 12/23/20 Page 2 of 2




      Defendant Davis responds that he complied with the document request and

mailed Plaintiff the food menus on December 11, 2020. (Doc. 198, at 1.)

Defendant refers to the notice of service filed in the Court’s docketing system

(Doc. 191) and provides the tracking number for the mailing. Defense counsel also

“contacted the United States Postal Service on December 22, 2020, and spoke with

a mail clerk at the post office located in Columbus, Kansas,” who confirmed that

the discovery responses were delivered to Plaintiff at the jail’s post office box on

December 18, 2020. (Doc. 198, at 1-2.)

       Thus, while Defendant has established that he has complied with his duty to

respond to the discovery, Plaintiff contends that, for whatever reason, he has not

received the responses. Out of an abundance of caution, the Court instructs

Defendant to mail an additional copy of the menus to Plaintiff within seven (7)

days of the date of this Order.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel is

GRANTED in part.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 23rd day of December, 2020.

                                        S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




                                          2
